United States Court of Appeals
                      For the First Circuit

No. 08-1712

                         GILBERT ESPINOZA,

                      Petitioner, Appellant,

                                v.

              CAROLYN A. SABOL, WARDEN OF FMC DEVENS,

                       Respondent, Appellee.




                           ERRATA SHEET

     The opinion of this Court issued on February 27, 2009, is
corrected as follows:

     On page 10, line 12, replace "expiation" with "expiration."

     On page 10, footnote line 5, replace "April" with "Apr."